COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  BLANCA MARTINEZ,                               No. 08-19-00265-CR
                                     §
                 Appellant,                         Appeal from the
                                     §       County Court at Law No. 2
  v.
                                     §             of El Paso, Texas
  THE STATE OF TEXAS,
                                     §           (TC# 20190C03392)
                  State.
                                     §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 15, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Justo Fernandez-Gonzalez, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before April 15, 2020.

       IT IS SO ORDERED this 17th day of March, 2020.

                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.